Illinois Official Reports

                               Appellate Court



                    In re Kurtis C., 2015 IL App (3d) 130605



Appellate Court   In re KURTIS C., a Person Found Subject to Involuntary Medication
Caption           (The People of the State of Illinois, Petitioner-Appellee, v. Kurtis C.,
                  Respondent-Appellant).



District & No.    Third District
                  Docket No. 3-13-0605



Filed             April 7, 2015




Decision Under    Appeal from the Circuit Court of Peoria County, No. 13-MH-98; the
Review            Hon. Lisa Y. Wilson, Judge, presiding.




Judgment          Reversed.



Counsel on        Laurel Spahn, of Guardianship and Advocacy Commission, of Hines,
Appeal            for appellant.

                  Jerry Brady, State’s Attorney, of Peoria (Gary F. Gnidovec (argued),
                  of State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                  People.
     Panel                    JUSTICE LYTTON delivered the judgment of the court, with opinion.
                              Justice Carter concurred in the judgment and opinion.
                              Justice Schmidt specially concurred, with opinion.




                                                OPINION

¶1         Respondent Kurtis C. voluntarily admitted himself to a hospital for mental health
       treatment. The admitting physician filed a petition for administration of psychotropic
       medications. Prior to a hearing on the petition, respondent indicated his desire to waive counsel
       and represent himself. After hearing testimony from respondent’s treating physician, the court
       denied respondent’s request to proceed pro se. Following a hearing, the court found the
       petition proven by clear and convincing evidence and entered an order authorizing medical
       personnel to administer to respondent the medications set forth in the petition. On appeal,
       respondent argues that (1) the trial court improperly denied his request to waive counsel, (2)
       the allegations set forth in the petition were inadequate, (3) he was denied effective assistance
       of counsel, and (4) the petition was not proved by clear and convincing evidence. We reverse,
       holding that the trial court improperly denied respondent his right to waive counsel.

¶2                                                 FACTS
¶3         In July 2013, respondent Kurtis C. voluntarily admitted himself to Unity Point Health
       Methodist Medical Center (Methodist Medical Center) in Peoria. The same day, respondent’s
       admitting physician, Dr. Thornton, filed a petition for administration of psychotropic
       medications. The petition alleged that respondent suffered from mental illness and that the
       administration of psychotropic medication was necessary for the following reasons: “Patient
       was admitted due to bizarre behavior and delusions. He is currently psychotic and is refusing to
       take medications. He is expressing extreme paranoia.” The petition further alleged that
       respondent “lacks capacity to give informed consent to: psychotropic medication” and “[t]he
       petition seeks authorization for testing and other procedures, that said testing and procedures
       are essential for the safe and effective administration of treatment.” The petition listed 13
       psychotropic medications that could potentially be administered to respondent.
¶4         On the date set for the hearing on the petition, respondent appeared in court with a
       court-appointed attorney. Before the hearing began, respondent’s attorney notified the court
       that respondent told him he “wishes to proceed pro se and represent himself.” The court never
       addressed respondent nor questioned him about his request to proceed pro se. Instead, the court
       gave the State an opportunity to respond. The prosecutor stated that she wanted to call
       respondent’s treating psychiatrist, Dr. Singh, to testify regarding respondent’s request.
¶5         Dr. Singh testified that he had seen respondent for two days, the day of the hearing and the
       previous day. Dr. Singh diagnosed respondent with schizophrenia based on his “disorganized
       thought processes” and lack of “meaningful conversation.” Dr. Singh testified that respondent
       did not have the capacity to understand what was going on in court because “[h]e is totally not
       in touch with reality.” Dr. Singh testified that respondent “is not able to give informed consent,
       which means he does not understand what is going on.” Based on Dr. Singh’s testimony, the


                                                   -2-
       court found that respondent was not competent to represent himself and ordered respondent’s
       attorney to continue representing him.
¶6         The court then held a hearing on the petition. Dr. Singh testified that respondent was
       suffering from schizophrenia and had exhibited a deterioration of his ability to function
       because of his mental illness. According to Dr. Singh, respondent was not threatening but was
       “isolating himself to his room.” Additionally, Dr. Singh stated that respondent “does not carry
       on any meaningful conversation.” While in the hospital, two physicians prescribed respondent
       medication, but, according to Dr. Singh, respondent “would get agitated and refuse it.”
       Respondent also refused to sign releases so that his physicians would have access to his
       medical records.
¶7         Dr. Singh was requesting permission to administer 13 psychotropic medications in all but
       would administer only 1 or 2 at a time until respondent’s condition was stabilized. Dr. Singh
       did not know if respondent had been on any of the medications before because of his lack of
       cooperation and refusal to release his medical records. Dr. Singh testified that respondent told
       two other doctors that he had previously been diagnosed with schizophrenia. Dr. Singh thought
       that respondent likely had repeated episodic occurrences and hospitalizations related to his
       mental illness “due to non-compliance with medications.”
¶8         Dr. Singh testified that the medications he proposed giving respondent should help him “to
       get some clarity and be thinking in an organized fashion so that he can function well.”
       According to Dr. Singh, without medication, respondent “doesn’t even know what he’s
       doing.” Dr. Singh opined that the benefits of the medication would outweigh any potential
       harm. Dr. Singh testified that defendant did not have any insight into his mental illness or his
       need for treatment nor did he have the capacity to make a reasoned decision about taking
       psychotropic medication.
¶9         Dr. Singh testified that respondent came to the hospital because the police were called after
       respondent mailed a dead cat to his parents. Apparently, respondent believed that his cat would
       come back to life if he mailed it to his former residence. Dr. Singh tried talking to respondent
       about the incident, but respondent refused to talk to him. According to Dr. Singh, respondent is
       “just disorganized and bizarre at this point.”
¶ 10       Respondent testified that he did not wish to take psychotropic medication and stated that he
       had the right to decline medication pursuant to the “Patient Consumer Bill of Rights.” He does
       not believe that he suffers from schizophrenia. He was diagnosed in 1996, at age 17, with
       bipolar disorder. He has previously taken five of the medications listed in the petition for
       administration of psychotropic medication. He last took psychotropic medication in 2009. He
       testified that “it feels so good to be off medication.” Respondent testified that he attended
       junior college in Carbondale in 2006 and 2007 and earned an associate’s degree.
¶ 11       Respondent testified that before he moved to Peoria, he lived in Carbondale, where he
       stayed with a friend or on a cot in a storage shed. He relocated to Peoria to attend Midstate
       College. He slept on a picnic bench in Peoria. Respondent provided a lengthy explanation to
       the court about his desire and right to refuse medication.
¶ 12       The trial court found that the petition for administration of psychotropic medication was
       proven by clear and convincing evidence and entered an order allowing the staff of Methodist
       Medical Center to administer the medications set forth in the petition to respondent for a period
       not to exceed 90 days.


                                                   -3-
¶ 13                                            ANALYSIS
¶ 14                                                  I
¶ 15       Initially, we recognize that this case is moot. The underlying judgment entered by the trial
       court in 2013 was limited in duration to a period of 90 days. That period has long since passed.
       Thus, it is impossible for us to grant any meaningful relief.
¶ 16       As a general rule, courts will not decide moot questions. In re Barbara H., 183 Ill. 2d 482,
       491 (1998). However, there are three recognized exceptions: (1) the public interest exception,
       (2) the “capable of repetition yet evading review” exception, and (3) the collateral
       consequences exception. In re Vanessa K., 2011 IL App (3d) 100545, ¶ 14.
¶ 17       The public interest exception allows a court to consider an otherwise moot case when (1)
       the issue presented is of a public nature; (2) there is a need for an authoritative determination
       for the future guidance of public officers; and (3) there is a likelihood of future recurrence of
       the question. In re Alfred H.H., 233 Ill. 2d 345, 355 (2009). Questions about compliance with
       procedures set forth in the Mental Health and Developmental Disabilities Code (Code) (405
       ILCS 5/1-100 et seq. (West 2012)) are issues of public concern. In re Nicholas L., 407 Ill. App.
       3d 1061, 1071 (2011).
¶ 18       The “capable of repetition yet evading review” exception requires the complaining party to
       show that (1) the challenged action is too short in duration to be fully litigated prior to its
       cessation, and (2) there is a reasonable expectation that the same complaining party would be
       subjected to the same action again. Vanessa K., 2011 IL App (3d) 100545, ¶ 14. Sufficiency of
       the evidence arguments may be reviewed under this exception, especially where a respondent
       has a history of noncompliance with medication. Id. ¶ 16.
¶ 19       Here, both respondent and the State agree that the public interest exception and “capable of
       repetition yet evading review” exception apply in this case. We agree and will address this
       appeal on the merits.

¶ 20                                                    II
¶ 21        Respondent argues that the trial court improperly denied him his right to waive counsel and
       represent himself at the hearing on the petition for administration of psychotropic medication.
¶ 22        All adults are presumed legally competent. In re Phyllis P., 182 Ill. 2d 400, 401 (1998);
       Barbara H., 183 Ill. 2d at 495. Even individuals adjudicated mentally ill pursuant to the Code
       “nevertheless enjoy a presumption of competency to direct their legal affairs.” Phyllis P., 182
       Ill. 2d at 402. As the Code explicitly provides, “[n]o recipient of services shall be presumed
       legally disabled.” 405 ILCS 5/2-101 (West 2012). “Underlying this presumption is the
       distinction between mental illness and the specific decisional capacity to exercise or waive
       legal rights.” Phyllis P., 182 Ill. 2d at 402. Commitment of a person for mental health treatment
       “does not constitute an adjudication of legal incompetence to care for and manage one’s
       affairs.” People v. Adams, 35 Ill. App. 3d 810, 815 (1976).
¶ 23        Pursuant to section 3-803 of the Code, an individual who is the subject of a petition for the
       administration of psychotropic medication is entitled to be represented by counsel or represent
       himself if he is capable of making an informed waiver of his right to counsel. See 405 ILCS
       5/3-805, 2-107.1(a)(3) (West 2012); Barbara H., 183 Ill. 2d at 495. Section 3-805 provides: “A
       hearing shall not proceed when a respondent is not represented by counsel unless, after

                                                   -4-
       conferring with counsel, the respondent requests to represent himself and the court is satisfied
       that the respondent has the capacity to make an informed waiver of his right to counsel.” 405
       ILCS 5/3-805 (West 2012).
¶ 24       When a respondent indicates his desire to represent himself, the trial court is obligated to
       determine whether he has the capacity to make an informed waiver of counsel. 405 ILCS
       5/3-805 (West 2012); In re Lawrence S., 319 Ill. App. 3d 476, 480-81 (2001). In making such a
       determination, the trial court must ask the respondent questions concerning his mental ability,
       intelligence, and understanding of the basic purpose of counsel. In re Michael F., 2011 IL App
       (5th) 090423, ¶ 23; Lawrence S., 319 Ill. App. 3d at 481. A court commits error if it rules on a
       respondent’s request to waive counsel before making such an inquiry. Lawrence S., 319 Ill.
       App. 3d at 481; In re Dennis D., 303 Ill. App. 3d 442, 448-49 (1999).
¶ 25       A court commits prejudicial and reversible error if it denies a respondent’s request to
       proceed pro se without questioning the respondent unless the respondent’s behavior in the
       courtroom is so disruptive that it leads the trial court to conclude that the respondent lacks
       capacity to waive counsel. Id. at 449-50. If there is some nonverbal action that leads to such a
       determination, the trial court must note it, thus making it a part of the record for review. Id. at
       450.
¶ 26       Here, the trial court did not question defendant before denying his request to waive counsel
       and proceed pro se. This was error. See id. at 448-49. Case law has uniformly interpreted the
       statute to require that the court question respondent to determine his capacity to waive counsel
       by inquiring as to his mental ability, intelligence and understanding of the basic purpose of
       counsel. See Michael F., 2011 IL App (5th) 090423, ¶ 23; In re Wendy T., 406 Ill. App. 3d 185,
       190 (2010), overruled on other grounds by In re Rita P., 2014 IL 115798; Lawrence S., 319 Ill.
       App. 3d at 481; In re Tiffin, 269 Ill. App. 3d 581, 586 (1995). Without such an inquiry, the trial
       court had insufficient information upon which to conclude that respondent lacked capacity to
       waive counsel. See Dennis D., 303 Ill. App. 3d at 449-50. Furthermore, we can find nothing in
       the record indicating that respondent’s behavior during the hearing justified the court’s
       decision to deny his request to represent himself. See id. at 450. Because the trial court failed to
       question respondent to determine his ability to waive counsel and because the record lacks any
       suggestion of defendant’s inability to act appropriately during the proceeding, the court
       committed reversible error. See id. We reverse.

¶ 27                                               III
¶ 28      Since we reverse on the issue set forth above, we need not address respondent’s remaining
       arguments on appeal.

¶ 29                                       CONCLUSION
¶ 30      The judgment of the circuit court of Peoria County is reversed.

¶ 31      Reversed.

¶ 32       JUSTICE SCHMIDT, specially concurring.
¶ 33       I concur in the majority’s opinion and analysis on the waiver of counsel issue. I also concur
       in the decision not to address the remaining issues, but not for the reason cited by the majority

                                                    -5-
       in paragraph 28. I find a logical disconnect in saying that moot issues meet exceptions to the
       mootness doctrine and then saying, “we don’t need to address them because our ruling on the
       first issue is enough to reverse.” We do not need to address any moot issue. However, once we
       decide that an issue meets an exception to the mootness doctrine, then we should address it. If
       there is no point in addressing it, then it does not qualify as an exception. In a moot case, a
       reversal on one issue is relatively meaningless in the sense that we are not really providing any
       relief. The harm has been done and cannot be undone. The point of deciding a moot issue is to
       try to prevent an error from recurring. To that extent, moot issues are independent of each
       other.
¶ 34        I concur because I find that in this case only the waiver of counsel issue meets an exception
       to the mootness doctrine.




                                                   -6-